            Case: 4:19-cr-00411-RLW Doc. #: 132 Filed: 07/18/19 Page: 1 of 2 PageID #: 413
        '
'   f




                                       UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF MISSOURI
                                             EASTERN DIVISION

            UNITED STATES OF AMERICA,                      )
                                                           )
                          Plaintiff,                       )
                                                           )
                 vs.                                       ) Case No. 4:19 CR 0411-7 RLW/JMB
                                                           )
            DESTIN WHITE,                                  )
                                                           )
                          Defendant.                       )

                                                         ORDER

                  This matter is before the Court on the recommendation of the Pretrial Services

            Office to modify the Defendant' s conditions of release.         The modifications are as

            follows:

                   1)      Defendant must submit to testing for a prohibited substance if required by

                        the Pretrial Services Office. Testing may be used with random frequency and

                        may include urine testing, the wearing of a sweat patch, a remote alcohol

                        testing system, and/or any form of prohibited substance abuse screening or

                        testing. The Defendant may not obstruct, attempt to obstruct, or tamper with

                        the efficiency and accuracy of prohibited substance screening or testing.

                   2)      Defendant must not use alcohol excessively.

                   3)      Defendant must not use or unlawfully possess a narcotic drug or other

                        controlled substance as defined in 21 U.S.C. 802, unless prescribed by a

                        licensed medical practitioner.
     Case: 4:19-cr-00411-RLW Doc. #: 132 Filed: 07/18/19 Page: 2 of 2 PageID #: 414
'.

           4)       Defendant must participate in a program of inpatient or outpatient substance

                 abuse therapy and counseling if directed by the Pretrial Services Office.

            5)      Defendant must report every contact with law enforcement personnel,

                 including arrests, questioning, or traffic stops, to the Pretrial Services Officer

                 as soon as possible.

            6)      Defendant must avoid all contact, directly or indirectly, with any person

                 who is or may be a victim or witness in the investigation or prosecution

                 including co-defendants.

            7)      Defendant must not possess a firearm, destructive device, or other weapon.

            8)      Defendant must remain within the Northern District of Ohio unless

                 traveling to the Eastern District of Missouri for Court.

                    SO ORDERED:

                                                 Isl JJur, .M. 91odmlia.u6en
                                                 JOHN M. BODENHAUSEN
                                                 UNITED STATES MAGISTRATE JUDGE
     Dated this 18th day of July, 2019.
